 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMillwrights and Machinery Erectors Local UnionNo. 2834 and Calvin L. Fleck and AtlanticPlant Maintenance, Inc., Party to the Contract.Case 27-CB-170226 October 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 28 March 1983 Administrative Law JudgeBurton Litvack issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in answer tothe Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified herein.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Millwrights and Machinery Erectors,Local Union No. 2834, Denver, Colorado, its offi-cers, agents, and representatives, shall take theaction set forth in the order as modified.1. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c) Expunge from its files any reference to thefailure and refusal to dispatch Calvin Fleck to theFort St. Vrain nuclear power plant and notify him,in writing, that this has been done and that evi-dence of Respondent's failure and refusal to dis-patch him shall not be used as a basis for futureaction against him."2. Substitute the attached notice for that of theadministrative law judge.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.' We have modified the judge's recommended Order to include the ex-punction remedy recently approved by the Board in Boilersmakers(Daniel Construction), 266 NLRB 602 (1983).268 NLRB No. 11APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT coerce or restrain employees,members, job applicants, or registrants by failingand refusing to dispatch them in violation of therules and procedures of our exclusive hiring halland referral system.WE WILL NOT operate our exclusive hiring halland referral system in an arbitrary manner and failto timely and fully inform all users of changes inthe operating procedures and rules of said hiringhall and referral system.WE WILL NOT in any like or related manner re-strain or coerce employees, members, job appli-cants, or registrants in the exercise of the rightsguaranteed them by Section 7 of the Act.WE WILL reimburse Calvin Fleck for any wagesand benefits he may have lost as a result of our fail-ure to dispatch him, with interest.WE WILL expunge from our files any referenceto our failure and refusal to dispatch Calvin Fleckto the Fort St. Vrain nuclear power plant andnotify him, in writing, that this has been done andthat evidence of our failure and refusal to dispatchhim shall not be used as a basis for future actionagainst him.MILLWRIGHTS AND MACHINERY ERECTORS,LOCAL UNION NO. 2834DECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge: Thismatter came to trial before me on November 30, 1982, inDenver, Colorado. On May 7, 1982, the Regional Direc-tor for Region 27 of the National Labor Relations Boardissued a complaint and notice of hearing, based on anunfair labor practice charge filed by Calvin L. Fleck, anindividual, on January 4, 1982, alleging that Millwrightsand Machinery Erectors, Local Union No. 2834, hereincalled Respondent, engaged in conduct violative of Sec-tion 8(b)(1XA) of the National Labor Relations Act. Re-spondent filed an answer denying the commission of anyunfair labor practices. At the trial all parties were afford-ed the opportunity to examine and cross-examine wit-nesses, offer into evidence all relevant evidence, to arguetheir positions orally, and to file posthearing briefs,which were subsequently filed and carefully considered.Accordingly, based on the record as a whole, including10SO MILLWRIGHTS LOCAL 2834 (ATLANTIC MAINTENANCE)my observation of the demeanor of the witnesses and theposthearing briefs, I issue the followingFINDINGS OF FACTI. JURISDICTIONThe record establishes that Atlantic Plant Mainte-nance, Inc., herein called APM, a wholly owned subsidi-ary of General Electric, is a State of Illinois corporationand engaged, in part, in the business of inspecting and re-pairing turbines at power plants located in the States ofColorado and Wyoming. Respondent admits that in thecourse and conduct of its entire business operations APMannually sells and ships goods and materials valued inexcess of $50,000 directly to customers and places out-side the State of Illinois and that APM is now, and at alltimes material herein has been, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. LABOR ORGANIZATIONRespondent admits that it is now, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.IIll. ISSUES1. On or about November 12, 1981,: did Respondentrefuse a byname call for Calvin L. Fleck to work forAPM at the Fort St. Vrain nuclear power plant which islocated near Platterville, Colorado?2. On or about November 12 did Respondent fail andrefuse to dispatch Calvin L. Fleck to work for APM atthe aforementioned Fort Sr. Vrain project in violation ofSection 8(b)(1)(A) of the Act?IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe record discloses that Respondent, which repre-sents journeymen and apprentice millwrights, has a terri-torial jurisdiction covering the States of Colorado andWyoming; that, at all times material herein, Theodore C.Sanford has been the business manager/financial secre-tary of Respondent and in overall charge of its oper-ations; and that, from October 1980 through November1981, Jacob Goldade2was one of three assistant businessrepresentatives for the labor organization.3The recordfurther discloses that APM operates nationwide, furnish-ing people for maintenance work at utility power plantsand related facilities, and that APM has extensive oper-ations in Wyoming and Colorado. Respondent's parentorganization, the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, is the collective-bargain-ing representative for all of APM's carpenter/millwrightI Unless otherwise stated, all events herein occurred in 1981.' Respondent admits that, at all material times herein, Sanford andGoldade acted as its agents within the meaning of the Act.3 According to Goldade, he spent the great part of his working timevisting jobsites in Wyoming and northern Colorado and that he rarelywas involved in the dispatching of workers. The latter operation was pri-marily the responsibility of Sanford, with the assistant business represent-ative acting in his absence.employees within said union's territorial jurisdiction, andthe Carpenters Union and APM are parties to a NationalPower Generation Maintenance Agreement whichbecame effective on September 15, 1978, and which es-tablished nationwide terms and conditions of employ-ment. The record also discloses that Respondent refersworkers to APM, for the latter's operations within Colo-rado and Wyming, from an exclusive hiring hall whichwas established pursuant to said collective-bargainingagreement. More specifically, article XIX of the nation-wide Carpenters Union contract, General Counsel's Ex-hibit 2, states that "the Employer agrees to hire men inany territory where work is being performed or is to beperformed in accordance with the hiring procedure exist-ing in the territory ...however, in the event the LocalUnion is unable to fill the request of the Employer ...within a forty-eight (48) hour period ...the Employermay employ workmen from any source," and article 8 ofRespondent's areawide collective-bargaining agreement,effective from May 1, 1981, until April 30, 1984, withcontractors located in the States of Colorado and Wyo-ming, sets forth the local rules and procedures for thehiring and dispatch of workers to APM by Respondent.4Said provision reads, inter alia, as follows:ARTICLE 8HIRING HALL PROCEDURESSection 1. The Union shall establish and maintainan open and non-discriminatory employment list foremployment of (UNEMPLOYED) workmen of thisparticular trade, including journeyman Millwrightsand indentured apprentices previously employed byEmployers in the area under jurisdiction of theUnion and non-member workers who may make ap-plication for a place on the list.Section 2. All individuals desiring employmentshall register at the Union Office, Denver, Colora-do, by appearing personally and shall indicate name,address, telephone number and social security ac-count number, qualifications and type of work de-sired. In order to maintain his position on the out-of-work list, each individual must preregister thefirst Monday of each month, either by mail or inperson.Section 3. (a) Whenever desiring to employworkmen, the Employer shall call upon the Unionor its representative for any such workmen as theymay from time to time need, and the Union or itsrepresentative shall immediately furnish the Em-ployer the required number of qualified and compe-tent Millwrights needed by the Employer. Selectionof applicants for referral shall be on a nondiscrim-inatory basis and shall not be based on, or in anyway affected by, Union membership, bylaws, rules,regulations, constitutional provisions, or any otheraspect to obligation or Union membership, policiesor requirements.4 Counsel for Respondent represented at the trial that whenever inconflict, the terms of the nationwide agreement govern. No evidence wasoffered to contradict this statement.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) The Union may adopt and implement reasona-ble and non-discriminatory tests or other competen-cy criteria to ensure that individuals referred underthis Article possess the qualifications of competent,journeymen Millwrights.Section 4. The Union or its representatives willfurnish such required competent Millwrights, en-tered on said list, to the Employer by use of a writ-ten referral, which shall be furnished to the Mill-wrights dispatched either personally, by mail (orany other convenient method), and will furnish suchMillwrights from the Union's open listing in themanner and order following:(a) The specifically named Millwrights who havebeen laid off or terminated by the Employer nowdesiring to reemploy the same Millwrights, provid-ed they are available, within forty-eight (48) monthperiod after such layoff or termination.(b) Millwrights who have been employed in thejurisdiction of the Union in the majority of each ofthe preceding four (4) calendar years: provided,however, that if an individual was domiciled withinthe Union jurisdiction during one or more such cal-endar years experienced illness or other disability,he shall be deemed to have been employed duringthe term of such illness or disability for the pur-poses of this subparagraph.(c) All (other) Millwrights whose names are en-tered on the list above referred to and who areavailable for employment.Section 5. Reasonable advance notice (but no lessthan twenty-four (24) hours) will be given by theEmployer to the Union or its representative uponordering Millwrights; and in the event that withinseventy-two (72) hours after such notice, the Unionor its representative shall not furnish such Mill-wrights, the Employer may procure Millwrightsfrom any other source or sources. If Millwrights areso employed, the Employer shall within forty-eight(48) hours report to the Union or its representativesuch Millwrights by name and social securitynumber and date of hire.Section 6. (a) Available for employment meansthat the individual (IS UNEMPLOYED AND)shall be currently registered and either shall bepresent at the Union office or at a location wherehe can be reached by telephone.(b) Registrants, other than those in Colorado orWyoming, who must be telephoned by long dis-tance shall be called (collect).(c) Individuals may, if they so desire, specify par-ticular geographical areas or location in writing atthe beginning of every quarter, stating only wherethey will accept employment.Individuals so specifying particular areas or loca-tions will not be considered or contacted for em-ployment in other areas or locations until such timeas all registrants in such specified areas or locationshave been offered employment. Registrants cannotchange such area or location specification except atthe beginning of each quarter.(d) Registrants, other than those specifically re-quested pursuant to section 4(a), shall be called inorder of registration by priority grouping. In admin-istering this subsection, the Union shall commencethe referral process each day with the prioritygrouping in Section 4(b) and attempt to fill positionswith the highest ranked registrant within such cate-gory and will continue to fill that or other positionswith the next highest registrants in descendingorder. No individual shall be entitled to a secondcall during any day until all registrants rankedbelow him have been called once and all registrantsranked above him have been called twice; provided,however, that if a registrant, who because of hisrank, if called, would be entitled to a position, con-tact the hiring hall, in person or by telephone, andindicates his willingness to accept a position thenavailable, such registrant shall be offered the posi-tion.Section 7. (a) To ensure the maintenance of theregistration list, all individuals should register assoon as possible after termination of their presentemployment.(b) All individuals desiring to be placed on theregistration list for the first time shall be required toregister in person, but may, thereafter, reregister bymail as provided below.Section 8. Individuals shall be removed from theregistration list for the following reasons:(a) Dispatched to a job except that any individualwho is rejected by the Employer or fails to com-plete five (5) full days and/or forty (40) hours,whichever occurs first, shall retain his position onsaid list.(b) Failing to accept employment three (3) timeswithin thirty (30) days after registering.(c) Any individual dispatched to a job who failsto report to work.(d) Failing to reregister for a particular calendarmonth on or before the first Monday of such calen-dar month; provided, however, that individualsshall be deemed to have reregistered on the firstMonday of a calendar month if a written request forsuch reregistration has been forwarded to the Unionand postmarked on or before the first Monday ofsuch calendar month.(e) Millwrights who cause themselves to be ter-minated to circumvent the foregoing procedures.Notwithstanding that the above-quoted contract provi-sions make no distinction between dispatching mill-wrights by name pursuant to an employer request forspecific individuals or by ranking on the out-of-work listafter an employer makes an "open call" for qualifiedworkers or that either method, in the words of BusinessManager Sanford, "was legal," both Theodore Sanfordand Jacob Goldade testified with regard to APM's al-leged "abuse" of the byname dispatching procedure,which conduct commenced in the spring of 1981. Ac-cording to Sanford, at approximately that time, APMbegan "quite a few turbine generator overhauls in Colo-rado and Wyoming," and consistently, for its employee152 MILLWRIGHTS LOCAL 2834 (ATLANTIC MAINTENANCE)complement on each project, selected, by name, the iden-tical 20 to 25 millwrights. In turn, these millwrightsseemed to be cooperating with the company by "quittingtheir jobs, coming down, signing the out-of-work list,making themselves available for a job that would happenin a week or two away, which was not fair to the 500millwrights that I represent."5Concluding that the situa-tion "was getting to be just a big game," Sanford andGoldade held a series of meetings with APM officials atvarious Denver area restaurants in August during whichthe matter was discussed at length. Sanford testified, "Iproceeded to discuss with the [APM] representativesthere the problems that were starting to arise and tryingto alleviate any future problems by the manipulationand/or abuse of the name call provisions.... I alsobrought out to the employer's attention.... that someof these [constantly called-for members] were starting toabuse their rights, or not necessarily abuse their rights,but abuse the employer by figuring that they were thechosen few.. .-6 While neither Sanford nor Goldadeasserted that the APM representatives admitted that thecompany was abusing the hiring hall procedures,7therecord reveals that some solutions were discussed. Thus,while not agreeing to relinquish its contractual rights,APM officials apparently indicated their willingness tolimit byname requests to the millwright foreman onfuture projects. While Sanford denied any agreement onthis point, Goldade testified that APM officials were ada-mant about, at least, continuing this limited practice andthat it "was kind of left open that we would discuss itwhen the time came."8s Apparently compounding the problem perceived by Sanford at thattime was the fact that Respondent's membership commenced a 2-monthstrike on May 1. Although unclear, it does not appear that APM was astruck employer.6 One of Respondent's members who regularly worked for APMduring 1981 was Charging Party Calvin L. Fleck. The record establishesthat Fleck, who is a journeyman millwright and who has been a memberof Respondent since 1974, worked on power plant projects for APM inthe spring of 1981 as a general foreman at Craig, Colorado; in June, July,and August as a night foreman at Glenrock, Wyoming; and in Septemberand October as a millwright at Wheatland, Wyoming. Fleck did not,however, work exclusively during the year for APM, also working forMillwrights Services Company and Rocky Mountain Millwrights.Fleck testified as to an incident, involving Goldade, immediately afterthe contract ratification membership meeting in July. Angered over thenew rates of pay for foremen and general foremen, Fleck, with othermembers listening, confronted Goldade, and "I opposed the contract.And he asked what I thought of the contract, and I told him that Ithought it was written for the business agents." Goldade replied "that thehall was sick and tired of APM calling and asking for people by name,and he said that I would not be dispatched to Wheatland." Fleck re-sponded "that if [hel was called to work by name at Wheatland and thehall did not call [him], either the hall would pay ..or [APM] wouldpay [him]."Eventually, Fleck did work on APM's Wheatland project: however.the record is unclear as to the circumstances of his dispatch.7 Both conceded that, contractually, APM was permitted to call itsprospective employees by name, provided that said individuals were eligi-ble for such.8 By the time of these meetings with the APM representatives, jobprospects for Respondent's representatives were considerably better thanin May. Thus, according to Sanford, at the conclusion of the strike "wewere having one heck of a hard time filling any job ...and work blos-somed and we went crazy there for about six months." Further, in No-vember, Sanford admitted, a registrant's dispatch chances were "realgood."The record establishes that APM received a contractto disassemble and inspect the turbine at the Fort St.Vrain nuclear power plant in Platterville, Colorado,which is located 47 miles from Denver; that the projectwas scheduled to commence on November 16 and to lastfor 8 weeks, on a single-shift 40-hour workweek basis;and that Fred Powell9was APM's project manager andresponsible for the entire operation, including the hiringof workers. Powell testified that APM employed mill-wrights and pipefitters on the job and that, as the mill-wright crew foreman, he wanted Calvin Fleck.10 As tohiring the latter, Powell believed that he had the right,pursuant to a "gentlemen's agreement" between APMand Respondent, to call for Fleck by name from Re-spondent's hiring hall- "It's more or less standard prac-tice that we have the right to call for a foreman. Some-times we don't go that route, but if we have somebodyin mind that has worked for APM before, then we docall for them." tAccording to Powell, approximately 2 weeks beforethe Fort St. Vrain job was to start, he visited Respond-ent's office in Denver in order to speak to TheodoreSanford and discuss APM's manpower needs on theproject. "I came in and we sat down and just chewedthe fat for a little bit about how things were going ...and I told Ted that I was going to be the job manager atFort St. Vrain, that we had a job coming up in a coupleof weeks." Sanford replied that his people needed thework, and Powell explained that the job would "be run-ning for approximately eight weeks, forty hours ..."and that "I wasn't going to call for the whole crew byname. I was only going to call just for the foreman."Thereupon, Powell asked if Sanford had any goodpeople on the out-of-work list and said he would need agood foreman. "I'd kind of like to have Fleck up there ifI Powell, who is a member of Respondent, has been employed byGeneral Electric as a field representative for 3 years. Prior to the FortSt. Vrain job, he served in a management capacity for APM on twoother projects in Wyoming.'O Powell testified that Mike Barecone, the project manager on APM'sWheatland, Wyoming job, recommended that he hire Fleck as the mill-wright crew foreman. Powell estimated that this was approximately Imonth before the Fort St. Vrain project was scheduled to commence,and he did not know if Fleck was even registered on the out-of-work list.Further, according to Powell, while not the extent of it, he did knowthat Fleck had been injured while working at Wheatland and had a caston one hand.With regard to the latter matter, Fleck testified that while working atWheatland on October 10, another employee accidentally dropped a hy-drogen seal on his left hand resulting in two hairline fractures. A doctorplaced a cast on his hand and told him not to work for at least a month,and Fleck was terminated from the project. Fleck further testified that hereturned to his home in Story, Wyoming, and that approximately 3 weekslater he removed the cast as gasoline had been spilled on it. "My wifecalled the doctor and he asked if I was having any problem with it. Shetold him no; and he set up an appointment ..to see him." Althoughoriginally arranged for early November, at the doctor's request the ap-pointment was rescheduled for November 16." Powell testified that he was aware of the August meetings betweenrepresentatives of both APM and Respondent but not the results of same.He further testified that his knowledge of the "gentlemen's agreement"was based on "common pratice," stating that he was able to call for themillwright foreman by name for the Jim Bridger project in Wyomingearlier that year. Also. Powell acknowledged that the foregoing appliedonly to a millwright foreman and that journeyman millwrights would bedispatched by Respondent pursuant to an open call.153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit's possible.' And Ted said, 'Well, you've got a coupleweeks yet before the job goes. Let's just play it byear ...."' Powell could not recall if Sanford referred toFleck's hand injury but admitted in his pretrial affidavitthat Sanford told him "that at the time of my call formen he would see if Fleck were available." Sanford'srecollection of this conversation is consistent with theforegoing account. According to him, Powell "droppedin," and they discussed the Fort St. Vrain project."[Powell] said it had been brought to his attention that[Fleck] was a pretty good foreman ...and that, if possi-ble, he would like to have him." Sanford, who knew thatFleck had been injured in Wheatland,t2 testified that heresponded by mentioning Fleck's hand injury and saying,"Well, when you get everything sorted out, we'll talkabout it. You give us an order and we'll discuss it." San-ford admitted that he said nothing about this conversa-tion to anyone on Respondent's staff.On November 11, 5 days before the Fort St. Vrain jobwas scheduled to begin, Powell sought to formally re-quest workers from Respondent's hiring hall, speaking tothe secretary, Kathy Rendon. Powell testified that heasked to speak to a business agent and that Rendon saidnone was in the office. "And I said, 'Well ...I needthree men for Fort St. Vrain.' And I told her the day forthem to arrive; also said that I'd like to have Mr. ChipFleck as foreman and that Ted and I had talked about itpreviously .... I3 He continued that Rendon respond-ed, ". ..'Well, I don't know if brother Chip will wantto come down for just 40 hours.' She said, 'That's a longways down from Wyoming and no sub.""4Rendon cor-roborated Powell that the latter requested Calvin Fleck,by name, and other, unspecified journeyman millwrightsfor the Fort St. Vrain job in Platterville; that, as she wasaware Fleck lived in Wyoming, she did not know wheth-er he would be willing to come from Wyoming for a 40-hour-a-week-and-no-overtime job; and that she toldPowell that he could speak to a business agent the nextmorning.There is no dispute that Powell spoke to Jacob Gol-dade the next morning with regard to Fleck and theforeman position at Fort St. Vrain. Goldade, who admit-ted having no knowledge of Fleck's hand injury, assertedthat prior to the telephone conversation he had no12 Sanford testified that Respondent's job steward telephoned and re-ported that Fleck received a wrist injury in October1a The parties stipulated that, pursuant to his written request dated Oc-tober 28, Fleck was placed on Respondent's out-of-work list on Novem-ber 1. Further, there is no dispute that he was properly on said list duringthe period November 10 through November 14, that he was not at thetop of the list, or that he was qualified for a byname call by APM. Final-ly, Fleck requested inclusion on the out-of-work list notwithstanding hishand injury, testifying it was common practice for members to do so.Sanford corroborated Fleck in this regard.14 By use of the word "sub," Rendon evidently referred to subsistencepay which, pursuant to the collective-bargaining agreement, is a form ofper diem payment to workers for traveling beyond a certain distancefrom the hiring hall. In this case, as the specified distance was 50 miles,there was no subsistence pay on the Fort St. Vrain job. Based on whatRendon told him and on his knowledge that Fleck lived somewhere inWyoming, Powell formed the conclusion that Fleck would not acceptthe Fort St. Vrain job. However, the latter testified that he would haveaccepted the job as it was near the Denver area, as his daughter lived inDenver and was expecting a baby at this time, and as his wife was withhis daughter, awaiting the birth of the child.knowledge that Powell was interested in Fleck for theforeman position. Contradicting Goldade, Kathy Rendontestified that, on concluding her conversation withPowell, she drafted two messages, one specifying Pow-ell's work order and the other for one of the assistantbusiness representatives, stating that Powell had placed awork order for, among others, Calvin Fleck-by name.The latter message, she testified, she eventually gave toGoldade. Goldade, on the other hand, testified that "themessage that Kathy gave me was just on a piece ofpaper. She said, 'Freddie called for some people. Icouldn't help him. He's going to call back in the morningand talk to one of the agents when they come in.' Therewas actually no name call on it." In any event, bothRendon and Goldade testified that on November 12Powell telephoned to Respondent's office and that Gol-dade thereupon spoke to him.15With regard to the content of their conversation,Powell testified that Goldade began, stating that he didnot think Fleck would be available for the Fort St. Vrainjob but that if Fleck would have been available, Powellcould have Fleck as foreman.'6Powell did not ask Gol-dade to elaborate, and the latter continued, saying he hadother men who were available and who would makegood foremen and named three others, including RoyalWhitney. The two other men were unacceptable toPowell; however, having had prior experience withWhitney, Powell said, ". .. 'Well, we'll give him a try.If he doesn't work out, we'll have to change him.' ....and Mr. Goldade said, 'No problem."' During cross-ex-amination, Powell specifically denied having requestedthe referral of Whitney or discussing with Goldade theplacement of Whitney on Respondent's out-of-work list.Goldade's account of their conversation, although moredetailed, is basically corroborative of Powell's version.The former testified that he began by greeting Powelland that the latter said he needed three people, "and I'dlike to have Chip Fleck as my foreman." Goldade askedhow "hung up" Powell was on Fleck; Powell replied bysaying Fleck had been recommended and asking why.Goldade replied, "Well, the only thing, my concern ishe's quite a ways down on the list, and we've got ...good people right on top of the list." Goldade continued,saying he did not think Fleck would accept the job inany event. After Powell asked how Goldade knew that,the latter admitted he did not know that but said, "Theonly thing I can go by is [Fleck] lives clear up in Wyo-ming. You're talking about a 40-hour job, no sub, andjust about a week ago or two weeks ago I called him fora job that was running time in Wyoming and he turned itdown. So really, I don't think he'd even take it."171s Powell initially testified that Goldade called him but later statedthat he could not recall who placed the phone call.is Goldade, according to Fleck, gave no reasons for what he said but,based upon his conversation with Rendon, Powell assumed Fleck did notwant to travel from Wyoming for a mere 40-hour-per-week job with nosubsistence payment.? This last assertion engendered much testimony by Goldade. On ex-amining Respondent's records, he concluded that the job was for West-ern Power, which had placed the job order on October 30. Goldade in-sisted that he telephoned Fleck shortly thereafter and that Fleck rejectedthe dispatch. However, after searching through Respondent's telephoneContinued154 MILLWRIGHTS LOCAL 2834 (ATLANTIC MAINTENANCE)Thereupon, according to Goldade, he advised Powellthat there were other men on the out-of-work list. Afterthe latter asked who, Goldade mentioned Whitney andtwo others. Powell rejected the others, and Goldade saidthat Whitney was experienced and higher on the out-of-work list than Fleck. Goldade asked if Powell wouldconsider using Whitney. "Fred said '. .. yes, but he said,I'll reserve one night, Jack. Say Royal doesn't work out,can I still get Chip Fleck.' And I said, 'Yes, no prob-lem."' Finally, Goldade insisted that he told Powell twoor three times that he was not refusing to dispatch Fleck.There can be no question that Goldade attempted to,and did, dissuade Powell from continuing to insist uponFleck by name. Witness the following colloquy betweenGoldade and me:JUDGE LITVACK: Why did you give all those rea-sons to Mr. Powell if for all you knew Mr. Fleckmay have wanted the job? It seems like you weredoing everything you could to dissuade Mr. Powellfrom calling Mr. Fleck by name.THE WITNESS: The only reason for that-JUDGE LITVACK: IS that a true statement?THE WITNESS: This is a true statement.Goldade insisted that what he did was not as a result ofany personal animosity toward the Charging Party;rather, "my intent was to have Freddie Powell callsomebody closer to the top of the out-of-work list." Ulti-mately, according to Goldade, the people who were dis-patched to Fort St. Vrain were "right at the top" of theout-of-work list.'8Finally, Calvin Fleck testified that he spoke to nounion officials during the period subsequent to his injuryon the Wheatland, Wyoming job (October 10) until lateNovember, in the week after Thanksgiving. Other thanto transmit the alleged job offer in early November, Gol-dade did not speak to Fleck during this time period, andSanford admitted that he did not speak to Fleck aboutthe Fort St. Vrain job. As to his injury, Fleck was exam-ined by his doctor on November 16 and was given a re-lease to work the next day.B. AnalysisThe complaint alleges that, by refusing to refer CalvinFleck to APM's job at the Fort St. Vrain nuclear powerplant on or about November 12, Respondent engaged inconduct violative of Section 8(b)(l)(A) of the Act. Insupport, counsel for the General Counsel argues thatAPM was contractually privileged to request Fleck byname and did so, that Respondent misrepresented Fleck'savailability and persuaded APM to accept anothermember without informing Fleck of the request for him,that the failure to dispatch Fleck was in conversation ofrecords, its attorney represented that no record of such a phone call ex-isted. Fleck denied the incident.As to whether the reasons, which he set forth for Powell as to whyFleck would not accept the Fort St. Vrain job, were ever stated to himby Fleck himself, Goldade admitted that he had no such conversationwith Fleck.s" Notwithstanding the outstanding "problem" between APM and Re-spondent, Sanford admitted that such had been remedied by the time ofthe Fort St. Vrain job.the explicit hiring hall provisions of the parties' collec-tive-bargaining agreement, and that such establishes aviolation of the Act without regard for Respondent'smotivation, altruistic or otherwise. Taking a contrary po-sition, Respondent's attorney contends that no violationof the Act has been committed herein inasmuch as therewas no name call for Fleck, as no refusal to refer waspossible due to Fleck's unavailability for dispatch result-ing from his hand injury, as Respondent was under noduty to ascertain the extent of Fleck's injury, as there isno evidence of discriminatory motivation, and as Re-spondent had a legitimate purpose in refusing to dispatchFleck to APM's job.At the outset, it must be determined whether Respond-ent, through assistant business representative Goldade, infact, refused a byname request for Calvin Fleck fromFred Powell of APM. In this regard, Respondent's attor-ney argues that there never was a name call for Fleck;rather, she asserts, Powell's stated desire for Fleck lastedonly until he learned that other, qualified workers werehigher than Fleck on the out-of-work list. I find no meritin this contention, believe such utterly miscontrues theevidence, and conclude that Respondent did, indeed,refuse to dispatch Fleck to APM. Initially, I note thatthe applicable exclusive hiring hall procedures clearlyprovide two equivalent methods by which workers weredispatched to jobs-pursuant to a request for a specified,albeit qualified, individual or pursuant to an "open call"whereby that worker at the head of the out-of-work listreceives the job. There appears to be no contractualpreference for one over the other method. Next, counselconcedes, and the reco'rd makes clear, that Powell statedhis request that Calvin Fleck, by name, should be dis-patched to the Fort St. Vrain job on three separate occa-sions-in an early November conversation with BusinessManager Sanford, on November Il when he gave his joborder to office secretary Rendon, and on November 12when he repeated his request to Goldade. While it is truethat Powell was not certain as to Fleck's availability andthat his conversation with Sanford may have been of apreliminary nature, I think that, in his conversations withRendon and Goldade, Powell formally stated APM's re-quest that Fleck be dispatched to be the Fort St. Vrainjob foreman. There is nothing to indicate that Powellwas merely expressing some sort of wish that Fleckcould be dispatched, and, indeed, Rendon obviously un-derstood Powell to be requesting Fleck, so informingGoldade in her note. Further, Goldade candidly admit-ted that, in response to Powell's request, his asserted rea-sons as to why Fleck would refuse the dispatch had nobasis in known fact and were intended to dissuadePowell from continuing to insist on Fleck. To maintain,as does counsel, that Powell was receptive to the alterna-tive millwrights mentioned by Goldade is utterly disin-genuous and comparable to informing the traveler, whois anxious to reach a certain destination, that, as allothers are inoperative, he must use a particular mode oftransportation-owned by the speaker. Like the trustingtraveler, Powell, who required a millwright foreman forthe Fort St. Vrain job, had no reason to doubt the truthof Goldade's comments and had little choice but to155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccede to his alternative suggestions. Asbestos WorkersLocal 22 (Rosendahl, Inc.), 212 NLRB 913, 915 (1974).Moreover, assuming arguendo the veracity of Goldade'stestimony, and as will be discussed infra, I have doubtsas to it, that he continually assured Powell that he (Gol-dade) was not refusing to dispatch Fleck, such must belikened to ex-President Nixon's comment to John Deanin March 1973, after suggesting several methods of rais-ing "hush" money for the imprisoned Watergate bur-glars, such would be wrong-that's for sure. The forego-ing is not, as asserted, placing form over substance.Rather, it is drawing a conclusion, clearly supported bythe record evidence. Therefore, by casting a baselesscloud over his availability for dispatch, Goldade, ineffect, refused to dispatch Fleck to APM after a bynamecall for him and, thereby, violated'9the exclusive hiringhall and dispatch procedures of the parties' collective-bargaining agreements. Carpenters Local 1089 (E. F. Har-gett & Co.), 233 NLRB 275 (1977); Plumbers Local 137(Hames Construction), 207 NLRB 359, 366 (1973). Final-ly, in this regard, there is no dispute that Fleck was nei-ther informed of his name call by Respondent, affordedthe opportunity of accepting or rejecting same, nor dis-patched to the Fort St. Vrain job.The instant legal setting is one not uncommon inBoard proceedings-a labor organization's operation ofan exclusive hiring hall.20More specifically, the centralissue herein involves a labor organization's obligation tohonor contractually established exclusive hiring hall dis-patch procedures, and, in this area, Board law is explicit-ly clear. Thus, any departure from the rules or proce-dures for the operation of an exclusive hiring hall, recit-ed in or established by a collecti'e-bargianing agreement,"which results in a denial of employment to an applicant...inherently ...breaches the duty of fair representa-tion owed to all hiring hall users, and violates Section8(b)(1)(A) ...." Operating Engineers Local 406 (Ford,Bacon & Davis Construction), 262 NLRB 50 (1982); NewYork Lithographers, supra at 1047; Plumbers Local 392(Kaiser Engineers), 252 NLRB 417, 421 (1980). Contraryto the contention of Respondent's attorney, this is so not-withstanding the absence of specific discriminatoryintent. Operating Engineers Local 406, supra. Herein, therecord establishes that Respondent operates an exclusivehiring hall for the referral of employees to various em-ployers, including APM; that the procedures for the op-eration of said hiring hall are set forth in, and establishedby, collective-bargaining agreements; that, pursuantthereto, workers are dispatched on an equal basis aftereither specific name calls or open calls for individuals oni' Both Sanford and Goldade conceded APM's contractual right to re-quest individuals by name for dispatch, arguing that the company hadbeen abusing this privilege, and the contractual hiring hall procedures es-tablish such as a co-equal method of dispatch with open calls off the out-of-work list. Accordingly, inasmuch as I think Goldade was absolutelyobligated to honor Powell's request for Fleck, I must conclude that Gol-dade's failure to do so was in contravention of the hiring hall procedures.so A labor organization which has an exclusive hiring hall, such asherein involved, must represent individuals, who seek to utilize the hall,in a fair and impartial manner. Boilermakers Local 169 (Riley StokerCorp.), 209 NLRB 140, 144-145, 150 (1974). Moreover, job referrals mustnot be based on arbitrary, hostile, invidious, or capricious considerations.New York Lithographers Union No. I-P (Publishers Assn. of New YorkCity), 258 NLRB 1043, 1046 (1981).the out-of-work list; that Fred Powell, on behalf ofAPM, submitted a specific request for Calvin Fleck; andthat Jacob Goldade, in contravention of the aforesaidprocedures, in effect, refused Powell's request, therebydenying to Fleck the opportunity for dispatch to APM.Moreover, although not specifically alleged as anotherviolation of the Act, there is no evidence that any otheruser of Respondent's hiring hall was notified by Re-spondent of what amounted to a change in its hiring hallprocedures. Thus, by taking it on himself to convince anemployer to forego utilization of the contractually estab-lished call-by-name procedures, Goldade significantly al-tered the operational methodology of the hiring hall.2:The failure to give notice of such a change of job appli-cants in order to keep them informed about matters criti-cal to their employment status also constitutes a breachof Respondent's duty to fairly represent job applicants.Id. Plumbers Local 392, supra at 421.Analysis of her posthearing brief discloses that Re-spondent's attorney postulates two main defenses to theinstant unfair labor practice allegations. Pointing toFleck's hand injury, which he suffered on October 10and for which he was not released to work until Novem-ber 16, she asserts that Fleck was, in fact, unavailable fordispatch to the Fort St. Vrain job and that, therefore, norefusal to refer was possible. Initially, said contention isdirectly analogous to a contention raised in similarcases-that no unlawful failure to refer may be found ifno job actually existed to which the applicant could havebeen dispatched, and such a "factual" argument has tra-ditionally been found to be lacking merit especially whenother reasons are advanced for refusing to refer. Utility &Industry Construction Co., 214 NLRB 1053 (1974); Elec-trical Workers IBEW Local 648 (Foothill Electrical Corp.),182 NLRB 66, 69 (1970). Herein, as he had no knowl-edge of Fleck's hand injury and while he offered severalother unfounded excuses, Goldade did not raise an injuryas an excuse why Fleck would refuse dispatch to FortSt. Vrain during his conversation with Powell. More-over, I note that by failing to notify Fleck of the bynamerequest for his services, Respondent effectively fore-closed any opportunity for him to seek and obtain anearlier work release which would have permitted Fleckto work at Fort St. Vrain for APM. I do not believe Re-spondent should be permitted to defend its actions hereinbased on the Charging Party's injury status as his actualavailability for the APM job may well have been pre-cluded by Respondent's own misconduct. Plumbers Local13 (Mechanical Contractors Assn. of Rochester), 226NLRB 583 (1976).Respondent's next defense concerns Goldade's motiva-tion in convincing the reluctant Powell not to insist onFleck but rather to take workers who were at the top ofthe out-of-work list. Counsel asserts that Goldade had a"legitimate purpose" in mind-he "sought to ensure thatthe Employer did not unreasonably abuse its contractual'1 While I of course recognize that what Goldade did was not aformal change in operating procedures for the hiring hall, his conduct,nevertheless, amounted to such as it could be utilized as precedent, in thefuture, for refusing to honor byname calls, thereby significantly affectingthe dispatch rights of all registrants on the out-of-work list.156 MILLWRIGHTS LOCAL 2834 (ATLANTIC MAINTENANCE)power by continuously utilizing the specific name callprovision to the detriment of other millwrights duly reg-istered on the out-of-work list" and that, therefore, noviolation of the Act should be found. In Operating Engi-neers Local 406, supra, the Board noted that the failure tofollow established exclusive hiring hall procedures con-stitutes a violation of the Act "unless the union demon-strates that its interference with employment ...wasnecessary to the effective performance of its representa-tive function." Id.; Operating Engineers Local 18 (OhioContractors Assn.), 204 NLRB 681 (1973). Put anotherway, "where a union acts 'in furtherance of a valid ob-jective for the benefit of its membership as a whole,' itwill not be found to have acted in violation of the Act."New York Lithographers, supra at 1047; Marquette CementMfg. Co., 213 NLRB 182 fn. 2 (1974). While the recordestablishes that Sanford and Goldade met with APMrepresentatives in August in order to discuss APM'spractice of continually calling for workers by name andGoldade, denying any personal animus toward Fleck,testified that his only motivation in convincing Powellno longer to insist on Fleck was, "I was wanting him touse people closer to the top of the out-of-work list," I donot believe that Respondent has established that its viola-tion of the contractual hiring and dispatch procedures, inany way, was designed or intended to benefit its mem-bership as a whole. At the outset, while Respondent'sdifficulties with APM may have presented a problem toit in August, there is no record evidence to establish thatsaid problem was of such a magnitude or significance topermit Respondent to act as it did in November. Thus, asSanford admitted, at the same time he was meeting withAPM representatives, "we were having one heck of ahard time filling any job because we came off of a twomonths strike and work blossomed," and this conditioncontinued for the next 6 months. Moreover, apparentlyas a result of Respondent's protestations, as Powell testi-fied, APM officials did undertake measures to alleviatethe concerns of Sanford and Goldade by no longer call-ing for entire millwright crews by name and by limitingsuch requests to the individual who would be designatedthe crew foreman. Further, Sanford also admitted that,at the time APM was starting its Fort St. Vrain job, Re-spondent's problem with that company had been reme-died. Finally, utterly undermining any contention thatRespondent was unduly concerned in November about apaucity of open calls for workers off the out-of-work list,Sanford admitted that, if a member was at the head ofsaid list, his chances for dispatch were "real good." Asto Goldade's assertion that he was solely motivated byaltruistic concerns while speaking to Powell on Novem-ber 12, I credit Powell that Goldade never referred tothe out-of-work list during their conversation and therecord contains two blatant examples of less than candidtestimony so as to cast severe doubt as to the veracity ofGoldade's testimony. Thus, he and Kathy Rendon direct-ly contradicted each other as to whether, in her notedrafted immediately after speaking to Fred Powell onNovember 11, she wrote that the former had requestedFleck, by name, for the Fort St. Vrain job, with Goldadetestifying, with certitude, that she did not. Next, I foundabsolutely incredible Goldade's account of his allegedtelephone conversation with Fleck in late October orearly November, in which the letter supposedly refused adispatch. In this regard, I specifically note the failure ofRespondent's counsel to find any record of such a call-leading to the justifiable inference that it did not exist. Inthe foregoing circumstances, I reiterate that Respondenthas failed to establish that its conduct was in the further-ance of a valid objective so as to insulate it from beingfound to have violated the Act.Inasmuch as Respondent, through its agent Goldade,acted in disregard of its exclusive hiring hall proceduresand caused APM to withdraw a specific request forCalvin Fleck, and, as a result, failed and refused to dis-patch Fleck to APM's Fort St. Vrain job, I concludethat Respondent acted in violation of Section 8(bXIXA)of the Act. Operating Engineers Local 406, supra; Carpen-ters Local 1089, supra.CONCLUSIONS OF LAW1. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.2. APM is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.3. By causing APM to withdraw its byname requestfor Calvin Fleck, thereby failing to abide by the proce-dures of its exclusive hiring hall, and by, as a result, fail-ing and refusing to dispatch Fleck to APM's Fort St.Vrain job, Respondent violated Section 8(bXIXA) of theAct.4. By failing to timely and fully inform all users of achange in the oeprating procedures and rules of saidhiring hall and referral system, Respondent acted in vio-lation of Section 8(b)(1)(A) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(b)(IXA) of theAct, I shall recommend that Respondent be ordered tocease and desist therefrom and that it take certain affirm-ative action to effectuate the policies of the Act. Inas-much as there is record evidence of a failure to dispatchFleck to just the Fort St. Vrain job, I shall further rec-ommend that Fleck be made whole for any loss of earn-ings and benefits which he may have suffered by reasonof Respondent's unlawful refusal to refer him to that job.Backpay22shall be computed in the manner set forth inF. W Woolworth Co., 90 NLRB 289 (1950), with interestthereon as prescribed in Florida Steel Corp., 231 NLRB651 (1950).23On these findings of fact and conclusions of law andon the entire record, I issue the following recommended22 As it appears that Fleck was to be the millwright crew foreman onthe Fort St. Vrain job, backpay should be at the foreman's rate of pay.23 See generally Isis Plumbing Ca, 138 NLRB 716 (1962).157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER24The Respondent, Millwrights and Machinery Erectors,Local Union No. 2834, Denver, Colorado, its officers,agents, and representatives, shall1. Cease and desist from(a) Coercing or restraining employees, members, jobapplicants, or registrants by failing and refusing to dis-patch them in violation of the rules and procedures of itsexclusive hiring hall and referral system.(b) Operating its exclusive hiring hall and referralsystem in an arbitrary manner and failing to timely andfully inform all users of changes in the operating proce-dures and rules of said hiring hall and referral system.(c) In any like or related manner restraining or coerc-ing employees, members, job applicants, or registrants inthe exercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Make Calvin Fleck whole for any wages and bene-fits he may have lost as a result of the failure to referhim to the Fort St. Vrain job in the manner set forth inthe section entitled "Remedy."(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all24 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.hiring records, dispatcher lists, referral cards and otherdocuments necessary to analyze and compute the amountof backpay due Fleck.(c) Post at its business offices, hiring hall, and meetingplaces in Denver, Colorado, copies of the attachednotice marked "Appendix."a5Copies of the notice, onforms provided by the Regional Director for Region 27,after being duly signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that no-tices are not altered, defaced, or covered by any othermaterial.(d) Additional copies of the attached notice marked"Appendix" shall be signed by an authorized representa-tive of Respondent, and forthwith returned to the saidRegional Director for posting by APM, if said employeris willing, at its jobsites in the States of Colorado andWyoming where notices to employees and members ofRespondent are customarily posted.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.s' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."158